PER CURIAM.
Jerome Green was charged by bill of information with aggravated burglary in violation of La.R.S. 14:60. After trial by jury, defendant was found guilty as charged. After conviction, the district attorney filed *651an information accusing defendant of previous felony convictions pursuant to La.R.S. 15:529.1 (Habitual Offender Law). After hearing, the trial judge found defendant to be an habitual offender and sentenced him to serve twenty-five years at hard labor. On appeal, defendant relies on eight assignments of error for reversal of his conviction and sentence.
We have reviewed the record and find no merit to defendant’s assignments of error. Accordingly, we affirm his conviction and sentence.
DECREE
For the reasons assigned, the conviction and sentence are affirmed.